                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS


ARTHUR ANDERSON                                                               PETITIONER

 v.                                      NO.     4:15cr00169-JM-1
                                                 4:19cv000088

UNITED STATES OF AMERICA                                                     RESPONDENT


                                               ORDER

            Pending is Petitioner’s motion for the issuance of a certificate of appealability.

(Docket # 272). Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), the right to appeal the denial of a § 2255 motion is governed by the certificate of

appealability requirements of 28 U.S.C. § 2253(c). 28 U.S.C. § 2253(c)(2) provides that a

certificate of appealability may issue only if the applicant has made a substantial showing of the

denial of a constitutional right. A “substantial showing” is one that proves “reasonable jurists

would find the district court's assessment of the constitutional claims debatable or wrong.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Stated differently, “[a] substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). The

Court finds no issue on which petitioner has made a substantial showing of the denial of a

constitutional right. Thus, the certificate of appealability is denied.

       IT IS SO ORDERED this 8th day of June, 2021.


                                                       _________________________________
                                                       James M. Moody Jr.
                                                       United States District Judge
